Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 02/05/2021
	Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2021 and 08/03/2022 are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiwari (Pub. No. US 2018/0069932 A1).
Regarding claim 1, Tiwari teaches a method of configuring a plurality of security devices of a building control system using an application running on a mobile device, the method comprising: using the application on the mobile device to access a floor plan corresponding to a building space having the plurality of security devices each installed at a corresponding physical location in the building space, the plurality of security devices awaiting configuration (Tiwari Fig. 5D, ¶ [0344], “identify the locations on the floor plan 524 on the mobile device application”; see also ¶ [0348], “An installer can start with an unplanned floor plan 524 without any device icons.”; see also ¶ [0339], “devices 506 include motion sensors, cameras, locks, and the like”); informing the application of a relative position of each of the plurality of security devices within the building space by placing an icon for each of the plurality of security devices at a location on the floor plan that corresponds to the physical location of the corresponding security device in the building space (Tiwari ¶ [0348], “Upon installing a device 506 in the field, the installer can positions the floor plan 524 appropriately and can then scan the QR code, or the like, on the device 506 by tapping at the floor plan location where the device is being installed. The application can then determines the device type (SKU) from the scanned device information and can place the corresponding device icon on the floor plan 524 at the tapped location”; see also ¶ [0349], “Localizing the devices 506 can include displaying a floor plan 524 on the mobile device 504 and simply accepting input from a user, e.g., the installer, indicating the locations of the devices 506 on the floor plan 524”); scanning a scannable code secured relative to a particular security device of the plurality of security devices using the mobile device, the scannable code encoding first configuration information for the particular security device (Tiwari ¶ [0348], “Upon installing a device 506 in the field, the installer can positions the floor plan 524 appropriately and can then scan the QR code, or the like, on the device 506 by tapping at the floor plan location where the device is being installed. The application can then determines the device type (SKU) [first configuration information] from the scanned device information and can place the corresponding device icon on the floor plan 524 at the tapped location”); receiving from a user second configuration information for the particular security device via one or more screens that are displayed by the application running on the mobile device and saving the first and second configuration information for the particular security device within a memory of the mobile device (Tiwari ¶ [0349], “Localizing the devices 506 can include displaying a floor plan 524 on the mobile device 504 and simply accepting input from a user, e.g., the installer, indicating the locations of the devices 506 on the floor plan 524”; see also Fig. 5E and ¶ [0345], “an installer can walk one-by-one to the locations where devices 506 are to be installed; identify the locations on the floor plan 524 on the mobile device application; and scan the bar code, QR code, RFID, or the like, on the device 506 by tapping on to the icon of the device on the screen of mobile device 504, while pointing a camera of mobile device 504 towards the bar code”; see also [0346], “the application then creates an entry for the newly scanned and localized device 506 into the device table 520 stored on the mobile device 504, with relevant fields populated, as shown in FIG. 5C.”); repeating the scanning, receiving and saving steps for each of the plurality of security devices (Tiwari Fig. 5D, see the plurality of devices 506 & ¶ [0348], “Upon installing a device 506 in the field, the installer can positions the floor plan 524 appropriately and can then scan the QR code, or the like, on the device 506 by tapping at the floor plan location where the device is being installed. The application can then determines the device type (SKU) from the scanned device information and can place the corresponding device icon on the floor plan 524 at the tapped location”); uploading the saved first and second configuration information for each of the plurality of security devices to a remote server (Tiwari ¶ [0350], a copy of the device table 520 is sent to a server); and operating the building control system using the uploaded first and second configuration information (Tiwari ¶ [0350], devices are authorized within the control panel/server by the mobile device transmitting its device table, “The application then sends a copy of its device table 520 to the panel 508, which then authorizes all the devices 506 for which the device ID field in the device table 520 is populated”; see also ¶ [0361], location is used to operate/configure the device).

Regarding claim 3, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein using the application on the mobile device to access a floor plan comprises scanning or taking a photo of an available copy of the floor plan using a camera of the mobile device (Tiwari ¶ [0101], “the user uses the mobile device interface to access a web based tool to capture 360 degree panoramic images of each room and create the floor plan.”)

Regarding claim 4, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein using the application on the mobile device to access a floor plan comprises downloading the floor plan from a remote source (Tiwari ¶ [0100], “To obtain a floor plan of a building a user can browse through a set of model floor plans to select the model floor plan representative of their building” ; see also ¶¶ [0094]-[0095]).

Regarding claim 5, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein the floor plan is programmed into the application running on the mobile device (Tiwari ¶ [0101], “the user uses the mobile device interface to access a web based tool to capture 360 degree panoramic images of each room and create the floor plan. In creating the floor plan, the user also categorizes each room”).

Regarding claim 6, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein using the application on the mobile device to access a floor plan further comprises accessing a list of security devices installed in the building space along with corresponding icons for each of the security devices included in the list of security devices (Tiwari ¶ [0147], installed components along with corresponding icons are accessed and kept track off).

Regarding claim 7, Tiwari teaches the method of claim 6. Tiwari furthermore teaches wherein informing the application of the relative position of each of the plurality of security devices within the building space comprises dragging each icon from the list of security devices and dropping the icon at a location on the floor plan that corresponds to the physical location of the corresponding security device in the building space (Tiwari ¶ [0147], “The system 100 provides a user interface that illustrates the floor plan and allows a user to drag a specific component and drop it at a particular location on the floor plan.”)

Regarding claim 9, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein the scannable code comprises a bar code or a QR code that is scannable by a camera of the mobile device (Tiwari ¶ [0348], “Upon installing a device 506 in the field, the installer can positions the floor plan 524 appropriately and can then scan the QR code, or the like, on the device 506 by tapping at the floor plan location where the device is being installed. The application can then determines the device type (SKU) from the scanned device information and can place the corresponding device icon on the floor plan 524 at the tapped location”).

Regarding claim 10, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein the first configuration information encoded by the scannable code comprises a unique identifier that uniquely identifies the particular security device (Tiwari ¶ [0350], device id is read from the bar/QR code).

Regarding claim 11, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein the first configuration information encoded by the scannable code comprises one or more of a Media Access Control (MAC) address for the particular security device (Tiwari ¶ [0362], “The mobile device 504 can then exchange packets with the temporary localizing wireless devices mounted in the building to measure the RF fingerprint at the mounting location and append it to the ID scanned from the device, which serves as the MAC ID for that device”) and model information for the particular security device (Tiwari ¶ [0348], “Upon installing a device 506 in the field, the installer can positions the floor plan 524 appropriately and can then scan the QR code, or the like, on the device 506 by tapping at the floor plan location where the device is being installed. The application can then determines the device type (SKU)”).

Regarding claim 12, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein the second configuration information comprises a network address for the particular security device (Tiwari ¶ [0362], “The mobile device 504 can then exchange packets with the temporary localizing wireless devices mounted in the building to measure the RF fingerprint at the mounting location and append it to the ID scanned from the device, which serves as the MAC ID for that device”).

Regarding claim 13, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein receiving from the user the second configuration information for the particular security device comprises: soliciting from the user second configuration information needed to configure the particular security device via one or more screens that are displayed by the application running on the mobile device and accepting from the user at least some of the solicited information via one or more screens that are displayed by the application running on the mobile device (Tiwari ¶ [0349], “Localizing the devices 506 can include displaying a floor plan 524 on the mobile device 504 and simply accepting input from a user, e.g., the installer, indicating the locations of the devices 506 on the floor plan 524”).

Regarding claim 14, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein the plurality of security devices installed within the building space are divided into a plurality of groups, with a different user assigned to each group, wherein each user uses a different mobile device for configuring each of the security devices within their assigned group, and the different users uploading their saved first and second configuration information for each of the security devices in their assigned group to the remote server (Tiwari ¶ [0238], components are grouped by rooms and floors; see also ¶ [0096], “multiple users are capable of accessing the stored building information from unique devices at any point in time”; see also ¶ [0098] regarding allowing multiple users to utilize the system).

Regarding claim 15, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein at least some of the security devices comprise one or more of security cameras and access control devices (Tiwari ¶ [0339], “devices 506 include motion sensors, cameras, locks).

Regarding claim 16, Tiwari teaches a method of configuring a plurality of building control devices of a building control system using an application running on a mobile device, the method comprising: using the application on the mobile device to access a floor plan corresponding to a building space having the plurality of building control devices each installed at a corresponding physical location in the building space, the plurality of building control devices awaiting configuration (Tiwari Fig. 5D, ¶ [0344], “identify the locations on the floor plan 524 on the mobile device application”; see also ¶ [0348], “An installer can start with an unplanned floor plan 524 without any device icons.”; see also ¶ [0339], “devices 506 include motion sensors, cameras, locks, and the like”); using the application of the mobile device to display a list of building control devices (Tiwari Fig. 5D, devices 506 are listed; see also ¶ [0147], “The system 100 provides a user interface that illustrates the floor plan and allows a user to drag a specific component and drop it at a particular location on the floor plan. In order to assist a user during manual placement of components, the module 228 allows the user to select a component type from predefined list”); informing the application of a relative position of each of the plurality of building control devices within the building space by dragging an icon from the list of building control devices for each of the plurality of building control devices and dropping the icon at a location on the floor plan that corresponds to the physical location of the corresponding building control device in the building space (Tiwari Fig. 5D, devices 506 are listed; see also ¶ [0147], “The system 100 provides a user interface that illustrates the floor plan and allows a user to drag a specific component and drop it at a particular location on the floor plan. In order to assist a user during manual placement of components, the module 228 allows the user to select a component type from predefined list.”); scanning a scannable code secured relative to a particular building control device of the plurality of building control devices using the mobile device, the scannable code encoding first configuration information for the particular building control device (Tiwari ¶ [0348], “Upon installing a device 506 in the field, the installer can positions the floor plan 524 appropriately and can then scan the QR code, or the like, on the device 506 by tapping at the floor plan location where the device is being installed. The application can then determines the device type (SKU) [first configuration information] from the scanned device information and can place the corresponding device icon on the floor plan 524 at the tapped location”); receiving from a user second configuration information for the particular building control device via one or more screens that are displayed by the application running on the mobile device and saving the first and second configuration information for the particular building control device within a memory of the mobile device (Tiwari ¶ [0147], “The system 100 provides a user interface that illustrates the floor plan and allows a user to drag a specific component and drop it at a particular location on the floor plan; see also [0346], “the application then creates an entry for the newly scanned and localized device 506 into the device table 520 stored on the mobile device 504, with relevant fields populated, as shown in FIG. 5C.”); repeating the scanning, receiving and saving steps for each of the plurality of building control devices (Tiwari Fig. 5D, see the plurality of devices 506 & ¶ [0348], “Upon installing a device 506 in the field, the installer can positions the floor plan 524 appropriately and can then scan the QR code, or the like, on the device 506 by tapping at the floor plan location where the device is being installed. The application can then determines the device type (SKU) from the scanned device information and can place the corresponding device icon on the floor plan 524 at the tapped location”); uploading the saved first and second configuration information for each of the plurality of building control devices to a remote server (Tiwari ¶ [0350], a copy of the device table 520 is sent to a server); and operating the building control system using the uploaded first and second configuration information (Tiwari ¶ [0350], devices are authorized within the control panel/server by the mobile device transmitting its device table, “The application then sends a copy of its device table 520 to the panel 508, which then authorizes all the devices 506 for which the device ID field in the device table 520 is populated”; see also ¶ [0361], location is used to operate/configure the device).

Tiwari teaches all the limitations of claims 17-19 as asserted above with regard to claims 10-12.

Regarding claim 20, Tiwari teaches a non-transient, computer-readable storage medium having stored thereon instructions that when executed by one or more processors of a mobile device cause the mobile device to: access a floor plan corresponding to a building space having a plurality of security devices installed therein, the plurality of security devices awaiting configuration (Tiwari Fig. 5D, ¶ [0344], “identify the locations on the floor plan 524 on the mobile device application”; see also ¶ [0348], “An installer can start with an unplanned floor plan 524 without any device icons.”; see also ¶ [0339], “devices 506 include motion sensors, cameras, locks, and the like”); allow a user to inform the application of a relative position of each of the plurality of security devices within the building space by placing an icon representing each of the plurality of security devices in an appropriate position within the floor plan (Tiwari Fig. 5D, devices 506 are listed; see also ¶ [0147], “The system 100 provides a user interface that illustrates the floor plan and allows a user to drag a specific component and drop it at a particular location on the floor plan”); allow the user to scan a scannable code disposed relative to a particular security device of the plurality of security devices in order to identify the particular security device (Tiwari ¶ [0348], “Upon installing a device 506 in the field, the installer can positions the floor plan 524 appropriately and can then scan the QR code, or the like, on the device 506 by tapping at the floor plan location where the device is being installed. The application can then determines the device type (SKU) [first configuration information] from the scanned device information and can place the corresponding device icon on the floor plan 524 at the tapped location”); allow the user to configure the identified security device by entering appropriate information on one or more screens that are displayed by the application running on the mobile device and save a configuration for the particular security device within a memory of the mobile device (Tiwari ¶ [0349], “Localizing the devices 506 can include displaying a floor plan 524 on the mobile device 504 and simply accepting input from a user, e.g., the installer, indicating the locations of the devices 506 on the floor plan 524”; see also Fig. 5E and ¶ [0345], “an installer can walk one-by-one to the locations where devices 506 are to be installed; identify the locations on the floor plan 524 on the mobile device application; and scan the bar code, QR code, RFID, or the like, on the device 506 by tapping on to the icon of the device on the screen of mobile device 504, while pointing a camera of mobile device 504 towards the bar code”; see also [0346], “the application then creates an entry for the newly scanned and localized device 506 into the device table 520 stored on the mobile device 504, with relevant fields populated, as shown in FIG. 5C.”); repeat the scanning, configuring and saving steps for each of the plurality of security devices (Tiwari Fig. 5D, see the plurality of devices 506 & ¶ [0348], “Upon installing a device 506 in the field, the installer can positions the floor plan 524 appropriately and can then scan the QR code, or the like, on the device 506 by tapping at the floor plan location where the device is being installed. The application can then determines the device type (SKU) from the scanned device information and can place the corresponding device icon on the floor plan 524 at the tapped location”); and upload the saved configurations for each of the plurality of security devices to a remote server (Tiwari ¶ [0350], a copy of the device table 520 is sent to a server).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tiwari (Pub. No. US 2018/0069932 A1) in view of Hern (Pub. No. US 2016/0110467 A1).

Regarding claim 2, Tiwari teaches the method of claim 1. Tiwari furthermore teaches comprising performing the scanning receiving and saving steps for each of the plurality of security devices (see rejection with regard to claim 1 above).
Tiwari does not explicitly teach a mobile device obtaining device configuration information prior to a server being available to receive an upload of the device configuration information.
However, Hern teaches a mobile device obtaining device configuration information prior to a server being online to receive such information (Hern ¶ [0146], “the synchronization module 1130 is configured to synchronize information stored on the client device 1010 with the communication server 1002. For example, the client device 1010 may be configured to operate without a network connection (e.g., “offline”). In such a configuration, the client device 1010 may receive tag information (e.g., new tags, updated tags). Similarly, while the client device 1010 is offline, the communication server 1002 may receive new tag information. The synchronization module 1130 determines which information to transmit to the communication server 1002 to synchronize the locally stored information with the centralized storage on the communication server 1002.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tiwari with the teachings Hern of to teach obtaining device configuration information prior to a server being available to receive an upload of the device configuration information because it allows for server and mobile device to work independently while disconnected from each other and to synchronize their information at a later time. See Hern ¶ [0146].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tiwari (Pub. No. US 2018/0069932 A1) in view of Cumbie (Pub. No. US 2015/0213203 A1)

Regarding claim 8, Tiwari teaches the method of claim 1. Tiwari furthermore teaches wherein scanning the scannable code secured relative to the particular security device further comprises removing a cover of the particular security device in order to access the scannable code.
However, Cumbie teaches wherein scanning the scannable code secured relative to the particular security device further comprises removing a cover of the particular security device in order to access the scannable code (Cumbie Figs. 1A & 1B &¶ [0010], “The bracelet is structured and configured to be an ornamental bracelet that covers the QR code when accessing of the EMR of the patient is not in need. The bracelet is structured and configured to fully uncover the QR code for scanning purpose when there is a need to access the EMR of the patient”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tiwari with the teachings Cumbie of to teach covering a bar code when it does not need to be read because it enhances security for the information encoded by the bar code. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure
Steele (Pub. No. 2015/0198938 A1) teaches the steps for configuring a building automation system in Fig. 4, where: “an electronic blueprint may be loaded into a user's computing device or a control unit 110”, (¶ [[0076]); “[t]he electronic blueprint that may be loaded onto the user's device in the above example may be an electronic rendition or digital representation of an architectural or construction blueprint for a building”, (¶ [0077]); “the user may select a particular component or device of the automation system to configure”; “the user may provide information identifying the particular switch being installed, e.g., at a predetermined location within the building, which may be known to the automation system (e.g., automation system 100 of FIG. 1, as described above)”, (¶ [0083]); “the user's device (or application executable at the device) causes at least some of the components that have been installed to be configured,” (¶ [0084]).
Park (Pub. No. US 2009/0307255 A1) teaches “A system for processing user input received at a graphical user interface to configure a building device includes a processor and a first memory unit communicably coupled to the processor. The memory includes computer code for processing data relating to a floor plan and computer code for generating a graphical user interface, the graphical user interface including a representation of the floor plan. The memory further includes computer code for positioning an indicator relative to the graphical representation of the floor plan based on the user input, the indicator representing the building device. The memory also includes computer code for configuring the building device based on the position of the indicator relative to the graphical representation of the floor plan.” Park Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P Tolchinsky
/G.P.T./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456